Citation Nr: 0609775	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-36 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to 
September 1988.

Procedural history

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for a 
cervical spine disability, migraine headaches and a low back 
disability.  

In April 2004, the veteran testified a Board videoconference 
hearing.  In an October 2004 decision, the Board remanded all 
three issues to the RO for additional evidentiary 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  

Due process matters

The Veterans Law Judge who had conducted the April 2004 
videoconference hearing is no longer employed by the Board.  
In a January 2006 letter, the veteran was advised that she 
was entitled to an additional hearing as  See 38 U.S.C.A. § 
7102 (West 2002); 38 C.F.R. § 20.707 (2005).  She was advised 
that if she did not respond to the letter within 30 days, the 
Board would assume that she did not want an additional 
hearing.  Having received no response from the veteran, the 
Board will proceed with consideration of her appeal.  




FINDINGS OF FACT

1.  The most probative evidence indicates that the veteran's 
current low back disability is not causally related to her 
active service or any incident therein.

2.  Migraine headaches were not clinically evident in 
service, and the most probative evidence indicates that the 
veteran's current migraine headaches are not causally related 
to her active service or any incident therein.

3.  A cervical spine disability was not clinically evident in 
service or within the first post-service year, and the most 
probative evidence indicates that the veteran's current 
cervical spine disability is not causally related to her 
active service or any incident therein.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Migraine headaches were not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  A cervical spine disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that during the course of 
this appeal, the RO provided the veteran with several letters 
specifically intended to address the requirements of the VCAA 
with reference to her claims.  See letters dated February 
2001, February 2003, December 2003, and January 2005.  These 
letters notified the veteran of the information and evidence 
needed to substantiate and complete her claims.  For example, 
she was advised that in order to support a claim for service 
connection, the evidence must show:  incurrence or 
aggravation of a disease or injury in service; medical 
evidence of a current disability; and medical evidence of a 
relationship between the current disability and service.  

The letters also advised the veteran of what part of the 
evidence she was to provide and what part VA would attempt to 
obtain for her.  For example, the veteran was advised to 
submit or identify private medical records, while VA would 
obtain evidence kept by VA or other federal agency.  In 
addition, the letters advised the veteran to identify any 
additional information that she felt would support her 
claims.  This satisfies the fourth element, namely the 
requirement that VA inform that veteran to "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that in Pelegrini, the United States 
Court of Appeals for Veterans Claims (the Court) held that 
under the notice provision of the VCAA a claimant must be 
given notice of the evidentiary matters specified in statute 
and regulation before an initial unfavorable decision by the 
RO.  In this case, the evidence does not show, nor does the 
veteran contend, that any timing errors have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) [due process concerns with respect to VCAA notice must 
be pled with specificity].  Following the issuance of the 
most recent January 2005 VCAA letter, the veteran was 
afforded an ample opportunity to respond and to submit or 
identify evidence pertinent to his claims.  The RO then 
readjudicated the claims in a November 2005 statement of the 
case.  For the reasons set forth above, and given the facts 
of this case, the Board finds that no further notification 
action is necessary.

Also pertinent to the notification issue is the recent 
decision of the Court in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  In Dingess, the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Element (1), veteran status, is not in dispute.  As discussed 
above, the veteran has been repeatedly advised of elements 
(2) and (3), existence of a disability and a connection 
between the veteran's service and the disability.  With 
respect to element (4), degree of disability, in the February 
2003 VCAA notice, the RO advised the veteran that "[t]o 
establish an increased evaluation for a service-connected 
disability, the evidence must show that the condition has 
worsened and warrants a higher evaluation.  This is usually 
shown by medical records."  In any event, because service 
connection was not granted by the RO, and is not being 
granted by the Board, the matter of effective dates therefore 
is moot.  

With respect to element (5), effective date, the Board finds 
that any lack advisement as to this element is harmless 
error, because the matter of an effective date is not at 
issue before the Board.  Since service connection was denied 
by the RO, and in light of the Board's decision below, any 
effective date issue is moot, as is the issue of degree of 
disability.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

Given the facts of this case, the Board finds that adequate 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate the claims adjudicated in 
this decision.  The veteran's service medical records have 
been obtained.  In addition, the record contains VA, 
military, and private post-service medical records.  The 
veteran has also been examined by VA in connection with her 
claims.  The reports of these examinations provide the 
necessary medical opinions.  

For the reasons set forth above, the Board finds that the 
development of the claims adjudicated in this decision has 
been consistent with the provisions of the VCAA, without any 
error that would affect the essential fairness of this 
adjudication.  The veteran has not argued otherwise.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has presented argument in support of her 
claims.  As was described in the Introduction, she testified 
before a Veterans Law Judge in April 2004, and declined the 
opportunity to present personal testimony before another 
Veterans Law Judge at a second hearing.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Factual background

Medical history
  
Service medical records show that in February 1981, the 
veteran was hospitalized for treatment of low back pain which 
she indicated had been present "over the last few days."  
The veteran claimed that the pain rendered her unable to 
work.  No history of injury was noted, nor were any 
complaints or findings of headaches or cervical spine 
symptoms.  Examination was normal, but for pain on palpation 
of the L4-5 region.  During the course of hospitalization, 
the veteran's symptoms markedly improved with bed rest and 
Motrin; she was asymptomatic at the time of discharge two 
days later.  The diagnosis was low back pain.  

Between April 1981 and August 1983, the veteran complained of 
low back pain on a frequent basis.  In November 1981, she 
also complained of and cervical pain.    

In January 1982, the veteran underwent consultation in 
connection with her complaints of low back pain.  She 
reported that her pain had begun while she had been working 
in a warehouse.  The assessment was low back pain, 
questionable overuse syndrome secondary to heavy lifting.  X-
ray studies showed mild scoliosis.  A subsequent bone scan 
was normal.  No complaints or findings of a headaches or a 
cervical spine disability were recorded.    

In March 1982, the veteran was again hospitalized with 
complaints of low back pain.  The assessments were idiopathic 
scoliosis and right sciatica.  It was recommended that the 
veteran be transferred to a job which did not require heavy 
lifting.  

At a December 1982 consultation with a private physician, the 
veteran reported that she was trying to get a medical 
discharge from service.  The physician noted that a bone scan 
and tests for inflammatory arthritis had been negative. The 
diagnosis was chronic pain of unknown etiology and mild 
idiopathic scoliosis.  The physician indicated that the 
scoliosis was quite mild and should not account for her pain.  

After August 1983, the veteran's remaining service medical 
records are entirely negative for complaints or findings of 
musculoskeletal back pain.  In addition, such records are 
negative for complaints or findings of a cervical spine 
disability or headaches.  At medical examinations conducted 
in June 1984, July 1986, and September 1987, the veteran's 
head, neck, and spine were normal on clinical evaluation.  
Neurologic evaluations were also repeatedly normal.  On a 
report of medical history completed in connection with her 
September 1987 medical examination, the veteran reported that 
she had injured her low back in 1981 while lifting boxes, but 
indicated that her back pain had since resolved.  The veteran 
otherwise denied a history of frequent or severe headaches, a 
head injury, or other musculoskeletal problems.  

In September 1988, shortly after her separation from active 
service, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
scoliosis with sciatica.  Her application is silent for any 
mention of headaches or a cervical spine disability, as is a 
January 1989 report of a VA medical examination conducted in 
connection with her claim.  The veteran's claim was denied 
and she did not appeal.  

At a July 1994 neurological consultation, the veteran 
reported neck pain and stiffness for the past year.  
Examination was entirely normal, as were EMG and nerve 
conduction studies.  The examiner indicated that he was 
unsure of the etiology of the veteran's complaints of pain.

In October 1999, it was noted that X-ray studies of the 
veteran's cervical spine showed marked reverse lordotic 
curvature with spondylolytic changes at C5-6.  A November 
1999 MRI study showed mild discogenic and degenerative 
changes of the cervical spine, most severe at C5-6.  A May 
2000 MRI study of the cervical, thoracic, and lumbar segments 
of the spine showed extensive degenerative changes from C3-4 
to C5-6, as well as degenerative changes at L5-S1 with a 
central disc protrusion.

In May 2000, the veteran again claimed entitlement to service 
connection for a back disability, as well as service 
connection for migraine headaches and a cervical spine 
disability.  

Subsequent clinical records show continued treatment for 
headaches, as well as radiating neck and low back pain.  In 
March 2001, the veteran underwent an anterior cervical 
discectomy at C5-6.  The post-operative diagnosis was 
anterior cervical disc disease with radiculopathy right 
greater than left.  

Medical opinion evidence

In a May 2002 letter, the veteran's private neurologist 
indicated that she had been treating the veteran 

for an assortment of injuries that resulted from a 
slip and fall injury on her back onto concrete in 
1981.  She injured her low back at that time and 
has both L4-5 and L5-S1 discs that are symptomatic 
along with facet arthritis at these levels.  There 
is spondylolisthesis as well.  There is also 
another component of low back pain which has been 
determined to be due to right SI joint dysfunction 
that is also felt to be due to the slip and fall 
injury.

The neurologist also indicated that the veteran also had 
"very significant neck pain" as well as "facial pain 
syndrome that is felt to be related to her cervical spine and 
probably direct trauma to the skull."  

In a March 2004 letter, the veteran's private neurologist 
indicated that she had reviewed the veteran's service medical 
records and noted that they documented low back pain as far 
back as January 1981.  She noted that a June 1981 clinic note 
showed complaints of pain with compression to the pelvis, 
which she indicated was consistent with injury to the pelvis 
and perhaps the sacroiliac joint.  The veteran also had 
vertigo, which the neurologist indicated was consistent with 
a neck injury.  She noted that "[h]eadaches later developed 
in association with neck pain and dizziness and should be 
considered sequelae of the original slip and fall injury."  

The neurologist also noted that in November 1981, the veteran 
reported that she had slipped on some oil and fallen five 
days prior.  The neurologist indicated that "[b]ecause [the 
veteran's] pelvis remained tender following a lifting injury 
and then a slip and fall injury, it is my opinion that she 
subsequently developed sacroiliac pain and discogenic pain in 
the lumbar spine and injuries leading to cervical 
degenerative disc disease in the cervical spine with 
associated headaches."  

In a May 2005 VA medical examination report, a VA neurologist 
indicated that he had made a lengthy review of the veteran's 
claims folder, and had further conducted a thorough interview 
and physical examination of the veteran.  During the 
evaluation, the veteran reported that she had initially 
injured her back while lifting aircraft brakes, causing her 
to slip backwards and hit her sacrum.  She indicated that she 
experienced immediate pain in her low back and had had 
constant, daily back pain since that time.  The examiner 
noted that the service medical records did not corroborate 
this initial injury, but rather, noted gradually increasing 
low back pain, "possibly due to her work."  With respect to 
headaches, the veteran claimed that they started in 1988, and 
probably earlier in 1987, although the examiner noted that 
the service medical records were entirely negative for any 
mention of headaches.  The veteran indicated that she now had 
chronic headaches.  The veteran also complained of a 
combination of left upper extremity, shoulder, and neck pain.  
The examiner noted that the veteran had undergone C5-6 
cervical disc fusion, which had not significantly changed her 
symptoms.  

After examining the veteran, the neurologist noted that there 
was no objective evidence of lumbar radiculopathy, although 
he recommended EMG studies to clarify this.  [Subsequent 
testing was performed and the results were normal].  The 
neurologist noted that although scoliosis was noted in 
service, it had been very mild and would be unlikely to 
contribute to the veteran's current low back pain, which was 
likely due to degenerative disc disease.  Regardless, the 
examiner indicated that the link between scoliosis and disc 
disease to the in-service trauma was less than likely.  The 
examiner also indicated that he did not find a clear link 
between the veteran's sciatica and trauma.  With respect to 
the veteran's headaches and facial pain, diagnosed as 
migraines and idiopathic facial pain, the neurologist 
indicated that he could establish absolutely no relation to 
in-service trauma.  

The veteran was also afforded a VA orthopedic examination in 
June 2005.  The orthopedist indicated that he had reviewed 
the veteran's entire claims folder in the course of the 
evaluation.  On examination, the veteran reported that in 
January 1981, she fell backwards on a concrete floor while 
trying to lift an aircraft brake.  She indicated that she had 
immediate back and hip pain but did not seek medical 
attention until several days later.  The examiner indicated 
that he could find no documentation of this injury, although 
she was treated in February 1981 for increasing low back 
pain.  The orthopedist noted that the veteran was thereafter 
seen on a frequent basis for back pain in 1981, and 
reportedly reinjured her back in November 1981 in another 
fall on concrete.  Although the veteran reported constant 
back pain since 1981, the examiner noted that the veteran's 
service medical records were negative for notations of 
musculoskeletal back pain after August 1983.  With respect to 
migraine headaches, the veteran reported that they had 
developed around 1986 or 1987.  She reported that she began 
receiving treatment for pain in the cervical spine in 1992.  
After examining the veteran and reviewing the claims folder, 
the examiner diagnosed chronic lower back pain, chronic neck 
pain, status post cervical discectomy and fusion, and 
migraine headaches, by history.  The orthopedist indicated 
that it was his opinion that none of the veteran's spine 
conditions were related to her service on any basis.  

Analysis

1.  Entitlement to service connection for a low back 
disability.

The veteran is seeking service connection for a low back 
disability, which she contends was incurred in service as a 
result of an injury she sustained after she slipped and fell 
on a concrete floor while attempting to lift a crate.  

As discussed above, in order for service connection to be 
granted three elements must be satisfied:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

Concerning Hickson element (1), current disability, there are 
of record numerous medical records which contain diagnoses of 
a low back disability.  For example, her private neurologist 
has submitted a May 2002 letter noting that the veteran 
currently has degenerative disc disease at L4-5 and L5-S1, 
along with facet arthritis at these levels and 
spondylolisthesis.  Element (1) is accordingly satisfied.

With respect to element (2), in-service incurrence of disease 
or injury, the veteran contends that she sustained a low back 
injury in January 1981 when she slipped and fell on some 
concrete while attempting to lift a heavy load and that she 
re-injured her back in November 1981 in another slip and fall 
injury.  

Service medical records show that the veteran indeed did seek 
treatment for low back pain on numerous occasions in service 
beginning in February 1981.  Her reported November 1981 back 
injury is recorded in the service medical records, as are 
frequent complaints of low back pain between February 1981 
and August 1983.  Based on such evidence, the Board finds 
that Hickson element (2) is satisfied.  

The Board additionally observes that arthritis was not 
diagnosed in service or for a number of years thereafter.  
Therefore, the presumptive provision contained in 38 C.F.R. 
§ 3.309(a) is not for application.

Turning to Hickson element (3), medical nexus, the veteran 
herself has claimed that her current back disability was 
incurred in service as a result of a slip and fall injury.  
However, the record does not establish that she possesses a 
recognized degree of medical knowledge; thus, she lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, the veteran's statements are neither competent nor 
probative.

There is of record conflicting competent medical opinion 
evidence.  The veteran's neurologist has submitted letters 
supporting the veteran's contentions that her current back 
symptoms were incurred as a result of an in-service injury.  
On the other hand, the record contains medical opinions both 
from a VA neurologist and a VA orthopedist.  Both physicians 
concluded that the veteran's current back disability is not 
related to her active service or any incident therein, 
including any in-service trauma.  The medical opinions of 
record have been reported in great detail above.

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The credibility and weight to be attached to the 
various medical opinions is within the province of the 
adjudicator. Guerrieri, 4 Vet. App. at 470-71.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

After carefully considering these medical opinions in the 
context of the entire record, the Board finds that the VA 
medical opinions outweigh the opinion of the veteran's 
private neurologist.  

While all the physicians who provided medical opinions in 
this case are clearly qualified to do so, the VA examiners 
had access to the veteran's entire claims folder, including 
the veteran's service medical records in their entirety.  
While the veteran's neurologist indicated that she had 
reviewed the veteran's service medical records, such a review 
is not reflected in her opinion.  Indeed, her opinion appears 
to be inconsistent with the objective evidence of record.  
For example, the VA orthopedist noted the fact that the 
veteran had not been treated for low back pain in service 
after 1983.  Indeed, she indicated in 1987 that her back pain 
had resolved.  The veteran's neurologist did not provide an 
explanation for the five year in-service gap in the veteran's 
low back symptomatology, instead reporting that the veteran's  
back remained tender following the claimed lifting and slip 
and fall injuries.  Although the service medical records 
indicate that this was true over the short term (1981-83), it 
was not true for the last five years of her service.  

In short, the Board finds the neurologist's opinions appear 
to be unsupported by the contemporaneous evidence, which 
shows no back problems from 1983-88, and it is therefore of 
relatively lower probative value.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

As previously stated, the veteran was afforded VA 
neurological and orthopedic examinations in May and August 
2005.  Both examiners concluded that the veteran's current 
low back disability was not related to her active service.  
The VA examiners reviewed the service medical records in 
detail and interpreted their meaning, as evidenced by their 
lengthy factual recitations and conclusions.  The Board 
therefore finds that the VA examiners' opinions outweigh that 
of the veteran's private neurologist both in quantity and 
quality.  

In short, for reasons and bases which have been set forth 
immediately above, the Board finds that a preponderance of 
the evidence is against the veteran's claim as to medical 
nexus.  Accordingly, Hickson element (3) has not been 
satisfied. 

Conclusion

In short, for the reasons and expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.  The benefit sought on appeal is 
accordingly denied.

2. Entitlement to service connection for migraine headaches.

The veteran is also seeking service connection for migraine 
headaches.  With respect to both her migraine headaches (and 
her cervical spine disability as well), she appears to 
contend that because she did not receive adequate care after 
a low back injury in service, her pain "spread" to other 
parts of her body, eventually causing additional conditions, 
including a migraine headache disability.  
See e.g. an August 2, 2000 letter at page 3 ["After numerous 
tests I have discovered that the initial injury not only 
affected my lower and mid spine, but kept on attempting to 
compensate for my injury in the wrong directions."]; see 
also December 2003 VA Form 9 at page 2 ["While in military - 
I was not diagnosed or treated (medically) in a way that 
could prevent my current condition.  Continued persistent and 
recognition on [Air Force's] parts could possibly have 
prevented 20 years of pain which has affected arms, legs, 
neck, facial nerve damage and migraine headaches all of which 
are a result of long term injury."].  

More recently, however, the veteran appears to contend that 
her headaches actually began in service, as early as 1986 or 
1987.  See e.g. August 2005 VA medical examination report.  

Concerning Hickson element (1), current disability, there are 
of record numerous medical records which contain diagnoses of 
migraine headaches.  Element (1) is accordingly satisfied.

Turning to element (2), in-service disease or injury, the 
veteran's service medical records are entirely negative for 
any complaints or findings of a head injury or of a headache 
disorder, including migraine headaches. 

The only evidence in the veteran's favor on this point is her 
very recent contention that she experienced migraine 
headaches in service.  For example, at her most recent VA 
medical examination in August 2005, the veteran claimed such 
headaches had been present since 1986.  

The Board must evaluate the veteran's statements in the light 
of all of the evidence of record.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein [in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].

Again, the service medical records are entirely negative for 
notations of migraine headaches.  In fact, on a report of 
medical history the veteran completed in connection with her 
September 1987 medical examination, she specifically denied a 
history of frequent or severe headaches, as well as a head 
injury.  This flatly contradicts her recent assertions that 
she began to experience migraines in 1986.  

In addition, the Board notes that when the veteran filed her 
original claim for VA benefits in September 1988, she made no 
mention of headaches.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  
Significantly, during a January 1989 VA compensation and 
pension (C&P) examination, the veteran did not complain of 
headaches, and the neurological component of the examination 
was normal.  

The Board finds that the negative clinical and documentary 
evidence in the record, including that discussed immediately 
above, is more probative than the recent assertions of the 
veteran made in the context of a claim for benefits.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  The fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports the recent contention of the 
veteran that her headaches began in service is persuasive 
evidence against the claim.  See Curry and Forshey, both 
supra.

Not only are the veteran's contentions contradicted by the 
contemporaneous medical evidence, but they have been 
inconsistent.  For example, while the veteran has most 
recently reported that her headaches began in service in 
approximately 1986 or 1987, at a June 1989 neurological 
consultation, the veteran reported that she began to 
experience intermittent headaches in December 1988, after her 
separation from service.  She indicated that such headaches 
had only recently become more persistent.  The veteran's 
contradictory reports of the onset of her headaches further 
degrade their probative value.  

In summary, the Board finds that the contemporaneous service 
medical records are entitled to more probative weight than 
the recollections of the veteran of events which occurred 
many years previously.  Again, the service medical records 
are entirely negative for any complaint or finding of 
migraine headaches.  Thus, element (2) is not satisfied and 
the veteran's claim fails on this basis alone.  

For the sake of completeness, however, the Board will also 
inquire into whether or not Hickson element (3), a medical 
nexus, is satisfied.  

In that regard, there is medical nexus evidence in the 
veteran's favor, namely, the March 2004 letter from her 
private neurologist.  In that letter, the neurologist 
indicated that the veteran's headaches "developed in 
association with neck pain and dizziness and should be 
considered sequelae of the original slip and fall injury" in 
service.  The neurologist's opinion was purportedly based on 
a review of the veteran's service medical records.  

On the other hand, the record contains a conflicting May 2005 
medical opinion from a VA neurologist.  This physician 
conducted a thorough review of the veteran's claims folder, 
including the service medical records.  The completeness of 
this review is evident in the recitation of the pertinent 
facts in the examination report.  After completing the review 
of the entire claims folder, as well as an examination of the 
veteran, the VA neurologist concluded that there was no 
relationship between the veteran's current migraine headaches 
and her in-service trauma.

In weighing the probative value of these opinions, the Board 
notes that the Court has held that a medical opinion is 
inadequate when it is unsupported by the evidence.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  In this case, the 
veteran's neurologist appears to indicate that the veteran's 
headaches either stemmed directly from a head injury or were 
somehow otherwise a "sequelae of the original slip and fall 
injury."  Although the neurologist purportedly reviewed the 
veteran's service medical records, such records are in fact 
entirely negative for any complaint or finding of a head 
injury, to include "direct trauma to the skull" referred 
to, and evidently relied upon, by the private physician as a 
basis for his conclusion.  Indeed, in September 1987, the 
veteran specifically denied a history of head injury.  

Thus, to the extent that the neurologist indicates that the 
veteran's headaches stem from an in-service head injury, such 
opinion is clearly not supported by the objective record, as 
there is no finding of such an injury.   Rather, it appears 
that such misleading information came from the veteran 
herself.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].   

To the extent that the neurologist opines that the veteran's 
current headaches are somehow otherwise a "sequelae of the 
original slip and fall injury" [presumably meaning the low 
back injury(ies) in 1981] the Board finds that the opinion is 
lacking in probative value because such a conclusion is 
conclusory and neither supported by a rationale, nor the 
other evidence of record.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].

On the other hand, the May 2005 VA medical opinion reflects a 
thorough review of the entire claims folder, including the 
service medical records, and appears to be congruent with the 
objective medical evidence.  In his report, the VA examiner 
noted that "there is no mention of headache in all of her 
medical records prior to [1988], nor do review of systems and 
past medical history details mention it."  
The VA examiner concluded that he could therefore establish 
no relationship between the veteran's current headaches and 
her claimed in-service injury.  

For the reasons and bases expressed above, the Board finds 
that the VA medical opinion is entitled to more probative 
weight than the opinion from the veteran's neurologist.  The 
VA medical opinion, in contrast with the opinion in the 
veteran's favor, was offered after a review of the veteran's 
entire medical history, is congruent with that medical 
history, and provides a rationale.  

To the extent that the veteran herself has contended that her 
headaches are related to her active service, it is well 
established that as a lay person without medical training, 
she is not competent to comment on medical matters such as 
the etiology of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Conclusion

In sum, the evidence does not demonstrate that either Hickson 
element (2) or element (3) has been satisfied.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
migraine headaches.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to service connection for a cervical spine 
disability.

For similar reasons, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a cervical spine disability.  

As detailed above, the veteran appears to contend that 
because she did not receive adequate care after a low back 
injury in service, her pain spread to other parts of her 
body, eventually causing additional conditions, including a 
cervical spine disability.   

Concerning Hickson element (1), current disability, there is 
of record numerous medical records which contain diagnoses of 
a cervical spine disability.  For example, in a March 2004 
letter, the veteran's private neurologist indicated that the 
veteran currently had extensive degenerative changes in the 
cervical spine, consisting of marked kyphosis and 
degenerative disc at C5-6 which was fused surgically in 2001.  
Element (1) is accordingly satisfied.

Turning to element (2), in service disease or injury, the 
Board notes that the veteran's service medical records are 
entirely negative for any complaints or findings of a 
cervical spine injury.  Similarly, such records are entirely 
negative for any findings of a cervical spine disability.  
While the record does show that the veteran complained of 
pain in the cervical area in November 1981, no cervical spine 
disability was identified.  Significantly,  the remaining 
service medical records are entirely negative for any 
complaints of cervical spine symptoms.  Indeed, at medical 
examinations conducted in June 1984, July 1986, and September 
1987, the veteran's neck and spine were normal.  In addition, 
on a report of medical history completed in connection with 
her September 1987 medical examination, the veteran 
specifically denied a history of a head injury.

Based on the evidence set forth above, it cannot be concluded 
that a cervical spine injury or disability was present in 
service.  Similarly, the Board notes that the post-service 
medical evidence is negative for complaints or findings of a 
cervical spine disability within the presumptive one year 
period after service.  For example, when the veteran 
submitted her original application for VA compensation 
benefits in September 1988, she did not mention a cervical 
spine disability, and the medical evidence which was 
developed in connection with that claim did not identify and 
cervical spine disorder.  In particular, and significantly, 
the January 1989VA C&P examination included no complaints on 
the part of the veteran with respect to her cervical spine, 
and the examiner did not identify and cervical spine 
pathology.  

For these reasons, the Board finds that Hickson element (2) 
has not been met.  The veteran's claim fails on this basis 
alone.  

For the sake of completeness, however, the Board will also 
inquire into whether or not Hickson element (3), a medical 
nexus, is satisfied.  

In that regard, the record contains conflicting medical 
opinions.  In a May 2004 medical opinion, the veteran's 
private neurologist appeared to indicate that the veteran's 
cervical spine pain was a sequelae of her in-service slip and 
fall.  On the other hand, a VA neurologist and a VA 
orthopedist concluded in 2005 that the veteran's current 
cervical spine disability was not related to her active 
service or any incident therein, including claimed trauma.  

For the reasons discussed in detail in connection with the 
other issues above, the Board assigns more probative weight 
to the VA medical opinions.  The veteran's neurologist 
appears to indicate that the veteran's cervical spine 
disability stemmed directly from an in-service head or 
cervical spine injury; however, a head injury or a cervical 
spine injury was not in fact shown in service.  The Court has 
held that a medical opinion is inadequate when it is 
unsupported by the evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  

On the other hand, as discussed in detail previously, the VA 
medical opinions are clear, unequivocal and consistent with 
the evidence of record, including the pertinently negative 
service medical records.  The Board therefore finds that such 
opinions outweigh the opinion in the veteran's favor.  

With respect to the veteran's opinion that her current 
cervical spine disability was incurred in service, as 
discussed above, she is not competent to provide opinions on 
medical matters such as the etiology of diseases.  See 
Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for a cervical 
spine disability.  The benefit of the doubt doctrine is not 
for application where the clear weight of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Additional comments

With respect to all three issues, it appears that the veteran 
appears to be contending that she has had the claimed 
symptomatology continually after service.  The Board is of 
course aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  
However, there is no objective clinical evidence of the 
claimed disabilities for a period of approximately ten years.
Chronic disabilities were first documented ion the medical 
records during the period 1999-2001, coincident with the 
veteran's current claim of entitlement to service connection.

 Moreover, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. Continuity of symptomatology after 
service is therefore not demonstrated. 

As to both the headache disability and the cervical spine 
disability, although the veteran's contentions are somewhat 
unclear, it appears that she may be contending that these 
disabilities are secondary to the lumbar spine disability 
rather than being directly due to her military service.  See 
38 C.F.R. § 3.310 (2005).  Since that matter was not clearly 
raised, it was not adjudicated by the RO, and the Board is 
therefore without jurisdiction to consider it.  

The Board additionally observes, however, that in the absence 
of a service-connected disability, service connection for 
another disability on a secondary basis is a manifest 
impossibility.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a cervical spine 
disorder is denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


